UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-6869



In Re: ROSARIO A. FIORANI, JR.,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                         (1:98-cr-00340-JCC)


Submitted:   July 24, 2007                 Decided:   August 1, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosario A. Fiorani, Jr., has filed a petition for writ of

mandamus    seeking    an   order    from   this   court    disqualifying     the

district court judge due to bias, compelling the district court to

reverse his conviction, and awarding him damages. We conclude that

Fiorani is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.           In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).             Further, mandamus is a

drastic     remedy    and   should    only    be   used     in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                  See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Fiorani is not available by way of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We   dispense   with    oral   argument     because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                      - 2 -